IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00225-CV

                      IN THE INTEREST OF L.L., A CHILD



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 28908


                           MEMORANDUM OPINION


       Appellant, F.L., challenges the trial court’s order terminating her parental rights

to her child, L.L., following a jury trial. Appellant’s appointed appellate counsel has filed

an Anders brief, asserting that he has diligently reviewed the record and that, in his

opinion, the appeal is frivolous. See generally Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 493 (1967); see In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002,

order) (applying Anders to termination appeals).

                                       I.     ANDERS BRIEF

       Pursuant to Anders, appellant’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that his review of the record yielded
no error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that he has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed her of her right to file a

pro se response.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time




         1The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


In the Interest of L.L., a child                                                                   Page 2
has passed, and appellant has not filed a pro se response.2 See In re Schulman, 252 S.W.3d

at 409.

                                            II.     INDEPENDENT REVIEW

          Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs




          2   In his amended Anders brief, appellate counsel has informed this Court that he has:

          (1) informed Appellant of this Anders brief and provided her with a copy of same;

          (2) informed Appellant of her right to file a pro se response and of her right to review the
              appellate record, should she wish to do so, prior to filing that response;

          (3) informed Appellant of her pro se right to seek discretionary review should the court of
              appeals declare her appeal frivolous;

          (4) informed Appellant of my duty to take concrete measures to initiate and facilitate the
              process of actuating her right to review the appellate record, if that is what she wishes;
              [and]

          (5) provided Appellant with a Motion for Pro se Access to Appellate Record lacking only
              Appellant’s signature and the date, and provided the mailing address for the Court, to
              be filed within ten days to timely effectuate that right.

We have not received a request from appellant regarding the record. Given the above and appellant’s
failure to file a pro se response, we have fair assurance that appellate counsel has complied with Kelly v.
State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

In the Interest of L.L., a child                                                                           Page 3
and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                       III.   CONCLUSION

         Based on the foregoing, we affirm the judgment of the trial court. In addition, we

remind appellant’s appointed appellate counsel that if appellant, after consulting with

counsel, desires to file a petition for review, counsel is still under a duty to timely file

with the Texas Supreme Court “a petition for review that satisfies the standards for an

Anders brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d 531,

535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016(2) (West

Supp. 2018).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 28, 2018
[CV06]




In the Interest of L.L., a child                                                      Page 4